Title: From George Washington to the Board of War, 23 June 1779
From: Washington, George
To: Board of War


        
          Gentn
          New Windsor June 23d 1779
        
        I have been honoured with Your favors of the 11 & 12 Instant. The point with respect to Monsieur Garanger shall be determined as soon, as opportunity will permit.
        I transmit the Board a General Arrangement of the Officers in the York line to the Captains inclusive—and a particular arrangement of each Regiment; also an Arrangement of the Field Officers in the Pensylvania line and of the 4th P. Regiment, upon which they will be pleased to issue Commissions. The promotion of Lt Colo. Commandant Wiessenfels took place on the resignation of Colo. Livingston—that of Lt Colonel Commandant Wm Butler on that of Colo. Cadwalader—and their Commissions must be dated accordingly. The Board will be able to inform themselves of the time in both cases, by recurring to the Journals of Congress. The date of Captain Tudor’s Commission depends on the appointment of Colo. Stewart in 1776 as Aide de Camp to Genl Gates, which it seems can not be now ascertained.
        If Major Edwards is in philadelphia he should be directed to join his Regiment. I have the Honor &c.
        
          Go: Washington
        
      